In re Drake, Shawn; — Plaintiff; Applying for Supervisory and/or Remedial *1267Writs, Parish of E. Baton Rouge, 19th Judicial District Court Div. H, No. 9-02-168; to the Court of Appeal, First Circuit, No. 2005 KW 1186.
Writ granted in part; otherwise denied; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal under the rule of State v. Counterman, 475 So.2d 336, 340 (La.1985). In all other respects the application is denied.